When a creditor relinquishes the residue of his claim upon being paid a part thereof, there must be some consideration for the relinquishment, or something to show the possibility of a benefit to the creditor; otherwise the agreement is only nudum pactum. Fitch v. Sutton, 5 East 230. But this rule is confined to a case of debt, or to a claim for a liquidated amount — Donohue v. Woodbury, 6 Cush. 148, 150; and not to an agreement made in compromise of a doubtful claim on sufficient consideration — Tuttle v. Tuttle, 12 Met. 551; nor where the claim is for unliquidated damages — 2 Greenl. Ev., s. 28; Wilkinson v. Byers, 1 A.  E. 106. It was necessary that the parties should understand that the sum paid was in full, and the instructions given must have been so understood by the jury.
Exceptions overruled.
STANLEY and BINGHAM, JJ., did not sit.